Exhibit March 27, 2009 TSX: QC NYSE AMEX/AIM:QCC QUEST CAPTIAL REPORTS FOURTH QUARTER AND FULL YEAR AUDITED 2008 RESULTS Equity and balance sheet position maintained Vancouver, British Columbia – Quest Capital Corp. (“Quest” or the “Company”), a Canadian Mortgage Investment Corporation (“MIC”), today reported its financial results for the three and twelve months ended December 31, 2008. FULL YEAR 2008 · Through a privately placed preferred share issue in December 2008, $40 million was raised thereby strengthening Quest’s liquidity.A portion of this issue was used to reduce bank debt. · Book value per share as at December 31, 2008 was $1.98, the same as at December 31, 2007. · Quest’s assets increased $58.5 million or 18% to $384.2 million at December 31, 2008 compared to $325.7 million a year earlier. · Net income was $22.8 million compared to $23.7 million in 2007. The 2008 results include a specific allowance for loan losses of $13.7 million compared to $nil in · Diluted earnings per share were $0.16 in 2008, the same as in 2007. “Quest finished the year with equity of $291 million and a modest debt to equity ratio of 0.3 to 1.” said Stephen Coffey, President and Chief Executive Officer. “The Company’s conservative financial structure allowed it to remain profitable in both the fourth quarter and the full year, notwithstanding the rapid economic deceleration in the second half of 2008.” Mr.
